Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Injunction, § 206*—who has burden of showing that contract does not conform to understanding of parties. In a suit to restrain a. lessor from confessing judgments for rent in accordance with the lease, the one claiming that the contract does not contain the true understanding of the parties thereto has the burden of proving the truth of such claim. 3. Injunction, § 65*—when relief from contract causing hardship not granted. The fact that the enforcement of an obligation will work a hardship cannot, in the absence of fraud or mistake, furnish ground for equitable relief therefrom by injunction. 4. Injunction, § 206*—when evidence insufficient to authorize decree restraining lessor from confessing judgments according to lease. In a suit to restrain a lessor from confessing judgments for rent in accordance with the terms of a lease, evidence of the complainant that the terms under which, in accordance with the lease, such judgments could be confessed were considered, mere matters of form at the time of its execution, and not intended to be enforced, and such lease as written did not represent the true understanding of the parties, held not sufficient to justify the relief prayed. 5. Cancellation of instruments, § 37*—when decree requiring proper. In a suit in chancery, a prayer that defendant be directed to deliver up to complainant a note, coupons and trust deed granted, the settlement of the obligation having been acknowledged by the defendant.